959 A.2d 732 (2008)
In re Ephraim C. UGWUONYE, Respondent.
No. 08-BG-1097.
District of Columbia Court of Appeals.
October 30, 2008.
BEFORE: GLICKMAN, Associate Judge; PRYOR and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified opinion of the Maryland Court of Appeals suspending respondent from the practice of law in that jurisdiction for 90 days, see Atty. Grievance Comm'n v. Ugwuonye, 405 Md. 351, 952 A.2d 226 (2008), this court's September 10, 2008, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Ephraim C. Ugwuonye, Esq., is hereby suspended from the practice of law in the District of Columbia for 90 days as identical reciprocal discipline. See In re Thompson, 498 A.2d 250 (D.C.1985). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).